Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 09/07/2021 are acknowledged.  Claims 20-38 are pending and subject to prosecution.  Claims 20, 25, 26 and 33 are amended.  Claims 39-47 are cancelled with the amendment of 09/07/2021.  
Applicant’s amendment to the Specification dated 09/07/2021 is acknowledged.  
The eTerminal Disclaimer filed 12/01/2021 over US Patent Nos. 8,697,417, 9,580,691 and 10,190,689 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative, Sunit Talapatra, in a voicemail left for the Examiner on 12/02/2021.

The application has been amended as follows: 
IN THE CLAIMS:

In Claim 32:  delete “vector” and replace with “vectors” in line 3.

In Claim 38: delete “vector” and replace with “vectors” in line 3.



BACKGROUND
The instant application and claims are directed to baculoviral vectors or recombinant AAV viruses produced from baculoviral vectors, where genes encoding individual AAV Rep proteins are inserted and expressed from the baculoviral vector from separate open reading frames; and wherein the nucleic acid sequences encoding the Rep proteins have been modified to introduce silent mutations to reduce nucleic acid homology between the encoded rep proteins. 
The wild type AAV genome is a single genome wherein the rep proteins are expressed from a single ORF using different internal promoters (See FIG  1 of US Patent No: 6,723,551, of record):

    PNG
    media_image1.png
    592
    1023
    media_image1.png
    Greyscale






Thus, the nucleic acids encoding Rep53 are necessarily identical to a portion of the nucleic acids encoding Rep78, and  the amino acids encode Rep53 are necessarily identical to a portion of the C-terminus of Rep78:  

    PNG
    media_image2.png
    350
    541
    media_image2.png
    Greyscale







CLAIMS
Independent claims 20 and 33 are directed to, at least, baculoviral vectors encoding Rep52 and Rep78 proteins and a gene product of interest flanked by AAV ITRs.  Claims 20 and 33 have been amended to introduce the nucleic acids encoding the Rep52 and Rep78 proteins are encoded on a “first” baculovirus vector, and wherein the gene product of interest flanked by AAV ITRs is encoded on an additional baculoviral vector.  Claims 20 and 33 are provided below, showing the insertions only :

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Thus, claims 20 and 33 are directed baculoviral vectors comprise nucleic acid sequences accordingly  (not to scale or in any particular order):

    PNG
    media_image4.png
    84
    639
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    437
    473
    media_image5.png
    Greyscale
Claim 20 requires wherein the Rep52 sequence is encoded by variants of SEQ ID NO:10; and wherein the Rep52 and Rep78 proteins share a region of homology with at least 90% identity from the second amino acid sequence to the C-terminal residue of Rep52 and wherein the nucleotide sequences which encode the region of homology comprise at least one contiguous stretch of at least 300 nucleotides that are less than 90% identical.  Thus, claim 20 establishes a homology relationship between Rep52 and Rep72 which can be structurally represented as:









    PNG
    media_image6.png
    143
    249
    media_image6.png
    Greyscale
Claim 33 limits the Rep52 to SEQ ID NO:10; and further requires the Rep proteins are from the same serotype and initiation codons for the Rep78 protein is a suboptimal codon, which can be structurally represented as:



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All objections and rejections of record are WITHDRAWN:
Applicant’s amendments to the Specification dated 09/07/2021 is sufficient to overcome the objection to the specification.  
Applicant’s amendments to the claims dated 09/07/2021 is sufficient to overcome the 112(b) rejections over claims 25- 31.  
Applicant’s cancellation of claims 39-44 dated 09/07/2021 is sufficient to overcome the 103 rejections over claims 39-44. 
Applicant’s cancellation of claims 45-47 dated 09/07/2021 is sufficient to overcome the Obvious-Type Double Patenting rejections over claims 45-47.  
Applicant’s submission of the eTerminal Disclaimer, filed 12/01/2021, over US Patent Nos. 8,697,417, 9,580,691 and 10,190,689 is sufficient to overcome the Obvious-Type Double Patenting rejections over claims 20-38.

Claim 20, which requires wherein the Rep52 and Rep78 proteins share a region of homology as claimed, “wherein the first and the second amino acid sequences share at least 90% sequence identity in a region from the second amino acid residue to the C-terminal residue of the AAV Rep52 protein, and wherein a portion of the first nucleotide sequence and a portion of the second nucleotide sequence that encode the region from the second amino acid residue to the C-terminal residue of the AAV Rep52 protein each comprise one or more contiguous stretches of at least 300 nucleotides that are less than 90% identical” is not taught or suggested in the prior art.
Claim 33 requires Rep52 is encoded by SEQ ID NO: 10.  SEQ ID NO: 10 is not taught or suggested in the prior art.
As such, claims 20-38 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633